Butler, J.
The libelant must be allowed two days. The detention was unnecessary. The unloading might have been completed without interruption, if the respondent had been willing to receive it on cars, which were at hand. He desired, however, to have a part of it on vessels, and delayed the work on this account. Having sold the cargo, he desired to deliver it to the several purchasers immediately from the ship. Fully two days’ delay was caused in waiting for vessels, and in changing the unloading tackle back and forth from vessels to cars. For this delay the libelant must be compensated. A fair measure of computation is found in the charter-party. I do not find anything to sustain the allegation that the crew were inefficient, and the unloading delayed on this account.
A decree will be entered for libelant.